DETAILED ACTION
Case Status
This office action is in response to remarks and amendments of 31 JULY 2022. Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bourgeois et al., Pub. No.: 20190034295 A1, hereinafter Bourgeois, in view of Chen et al., Pub. No.: US 20180239677 A1, hereinafter Chen.

As per claim 1, Bourgeois discloses A data management system comprising: 
accessing means for accessing a first data storage device storing a plurality of backed-up files of unstructured data  that back up original unstructured data files of a source data storage (see at least pars. 93, 132, 138, 141-145, 275-279); 
means for receiving a data replication request requesting replication of unstructured data from the first data storage device (see above pars. including at least pars. 139-141, 266, 267, 275 – note that pars. 10 and 99 describe archiving, backing up and storage virtualization as replication operations); and,
means for sending, in response to the data replication request, a plurality of Virtual Data Files (VDFs) to a second data storage device […] (see mapping above including at least pars. 144, 145, 267, 275, 276), each VDF of the plurality of VDFs including information usable by the accessing means for accessing a respective backed-up file of unstructured data of the plurality of backed-up files of unstructured data stored in the first data storage device (see rejection of accessing means limitation including at least pars. 145, 148, 153, 275-279).
Bourgeois does not expressly set forth that the second data storage device is separate from the first data storage device and separate from the source data storage. However, in the related field of endeavor of data recovery, Chen discloses recovering to a second data storage device that is separate from the first data storage device and separate from the source data storage (Chen, pars. 27-30, 35, 42 discloses disaster recovery including snapshot and replication operations that involve a source data storage as at least primary site 110, a first data storage device as at least remote snapshot storage systems 128, and a second data storage device as standby database 120-2 and/or disaster recovery site 140; additionally, and/or alternatively, see fig.’s 1 and 4-7). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Chen’s teaching would have allowed Bourgeois’s method to “capture snapshots of data stored at the standby database 120-3, and stores the snapshots of data at a [remote] snapshot storage system 128” so that “snapshot storage systems 128 can be accessed by the … the DR site 140 such that the snapshot data is available almost instantaneously. The snapshot data can be used for data restore or for provisioning standby databases in the case of failover” (Chen, pars. 27-29). Additionally, note that Bourgeois, at Pars.97-99 and 119 sets forth that the disclosed invention may be practiced with other computer system configurations and Chen’s disclosure is one such configuration. 

As per claim 8, Bourgeois discloses a data management system comprising: a transceiver (see at least fig.’s 11-12); a memory (see at least fig.’s 11-12); and a processor (see at least fig.’s 11-12) communicatively coupled to the transceiver and the memory and configured to: 
receive, via the transceiver, a copy data request for replication of unstructured data (see at least pars. 13, 139-141, 266, 267, 275 – note that pars. 10 and 99 describe archiving, backing up and storage virtualization as replication operations); 
access, via the transceiver in response to the copy data request, a plurality of backed-up files of unstructured data, that back up original unstructured data files of a source data storage, stored in a first data storage device (see at least pars. 93, 132, 138, 141-145, 275-279); 
send, in response to the copy data request, a plurality of Virtual Data Files (VDFs) to a second data storage device […] (see mapping above including at least pars. 144, 145, 267, 275, 276), the processor being configured to respond to receipt of information from each of the plurality of VDFs to retrieve a respective backed-up file of unstructured data of the plurality of backed-up files of unstructured data stored in the first data storage device (see rejection of accessing means limitation including at least pars. 145, 148, 153, 275-279).
Bourgeois does not expressly set forth that the second data storage device is separate from the first data storage device and separate from the source data storage. However, in the related field of endeavor of data recovery, Chen discloses recovering to a second data storage device that is separate from the first data storage device and separate from the source data storage (Chen, pars. 27-30, 35, 42 discloses disaster recovery including snapshot and replication operations that involve a source data storage as at least primary site 110, a first data storage device as at least remote snapshot storage systems 128, and a second data storage device as standby database 120-2 and/or disaster recovery site 140; additionally, and/or alternatively, see fig.’s 1 and 4-7). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Chen’s teaching would have allowed Bourgeois’s method to “capture snapshots of data stored at the standby database 120-3, and stores the snapshots of data at a [remote] snapshot storage system 128” so that “snapshot storage systems 128 can be accessed by the … the DR site 140 such that the snapshot data is available almost instantaneously. The snapshot data can be used for data restore or for provisioning standby databases in the case of failover” (Chen, pars. 27-29). Additionally, note that Bourgeois, at Pars.97-99 and 119 sets forth that the disclosed invention may be practiced with other computer system configurations and Chen’s disclosure is one such configuration. 

As per claim 14, it includes the same or similar limitations as claims 1 and 8 and is therefore likewise rejected. 

As per claim 2, Bourgeois as modified discloses the data management system of claim 1, further comprising means for sending a particular backed-up file of unstructured data, of the plurality of backed-up files of unstructured data, from the first data storage device to the second data storage device in response to receiving an indication of a selection of a particular VDF, of the plurality of VDFs, corresponding to the particular backed-up file of unstructured data (see rejection of claim 1 including at least pars. 145-148, 275-279). 

As per claim 3, Bourgeois as modified discloses the data management system of claim 1, wherein each VDF of the plurality of VDFs comprises a pointer to the respective backed-up file of unstructured data (par. 104, 130-133, 146-153).

As per claim 4, Bourgeois as modified discloses The data management system of claim 1, further comprising means for determining the plurality of VDFs from the plurality of backed-up files of unstructured data (see rejection of claim 1 including at least pars. 144, 145, 267, 275, 276).

As per claim 5, Bourgeois as modified discloses the data management system of claim 1, wherein a first portion of the plurality of VDFs correspond to active data files of the plurality of backed-up files of unstructured data and a second portion of the plurality of VDFs correspond to inactive data files of the plurality of backed-up files of unstructured data (see pars. 27, 66, and 153 wherein the entire archive (i.e. active and inactive data files) has corresponding pointers/stubs; additionally, and/or alternatively, pars. 280-284 disclose saving changes to a retrieved link-based stub (i.e. a first portion of the plurality of VDFs) including saving corresponding file data (i.e. correspond to active data files of the plurality of backed-up files) whereas the other link-based stubs correspond to “inactive data files” as claimed).

As per claim 6, Bourgeois as modified discloses the data management system of claim 1, further comprising means for automatically sending at least one of the plurality of backed-up files of unstructured data to the second data storage device based on an implicit request for data files in the data replication request (see at least pars. 32, 130, 145, 264, 276-277).

As per claim 13, Bourgeois as modified discloses The data management system of claim 8, wherein the processor is configured to send at least one of the plurality of backed-up files of unstructured data to the second data storage device based on an explicit request in the copy data request (see at least pars. 140-141, 275).

As per claims 9-11 and 15-18, 20, they include the same or similar subject matter as claims rejected above and are therefore likewise rejected.

Claims 7, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bourgeois as modified above and further in view of Wang et al., Patent No.: 7290017 B1, hereinafter Wang.

As per claim 7, Bourgeois as modified discloses The data management system of claim 1. Bourgeois as modified does not explicitly disclose, however Wang, in the related field of endeavor of data management discloses wherein the data replication request comprises an indication of a purpose for the data replication request, the purpose comprising at least one of performance analysis, quality assurance, development, or training (Wang, see fig.’s 14A-14E and corresponding description that describes the various types of indications that a replication request comprises including at least the disclosure of priority levels. As just one example, see at least col. 14, line 30: “Priority Levels may be set with the invention to allow setting which replications take precedence over others”; this is an indication of quality assurance and/or performance analysis provided inside a replication request. Rendezvous mode is another example of purposes of quality assurance and/or performance analysis as claimed. As a further example, the indication of “Test” inside the request is for the purpose of development and/or training as claimed. As a further example, a schedule/monitor indication is a part of a scheduled replication request which corresponds to the broadly claimed purposes of performance analysis, quality assurance, development, and training). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Wang’s teaching would have allowed the combination to manage replication of data in a data storage environment in a system that is enabled for configuring, monitoring, and controlling replication processes in accordance with a replication policy where replication policies are created and defined by users via GUI and software tools, e.g. a Wizard-type tool, which is an easy to use tool for guiding a user or administrator  (Wang, abstract and col. 16, lines 54-57).
Analogous claims 12 and 19 are likewise rejected. 


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. of Chen et al., Pub. No.: US 20180239677 A1 has been introduced to address limitations added to the independent claims. Chen, pars. 27-30, 35, 42 discloses disaster recovery including snapshot and replication operations that involve a source data storage as at least primary site 110, a first data storage device as at least remote snapshot storage systems 128, and a second data storage device as standby database 120-2 and/or disaster recovery site 140.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
US 20010008019 A1
Pars. 4, 9
Restoring snapshots involving 3 distinct sites and data replication

US 20180329993 A1
Table 1 on page 30
Requests to perform operations including restore/replicate with indications




Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED H HASAN/Primary Examiner, Art Unit 2154